Case 3:17-cv-00079-H-LL Document 234 Filed 03/31/20 PageID.7384 Page 1 of 2




                    UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          MAR 31 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
ENSOURCE INVESTMENTS LLC, a                      No. 20-55322
Delaware limited liability company,
                                                 D.C. No. 3:17-cv-00079-H-LL
                Plaintiff-Appellee,              Southern District of California,
                                                 San Diego
 v.
                                                 ORDER
MARK A. WILLIS, an individual,

                Defendant-Appellant,

and

THOMAS P. TATHAM, an individual; et
al.,

                Defendants.

      The court’s records reflect that the notice of appeal was filed during the

pendency of a timely filed motion listed in Federal Rule of Appellate Procedure

4(a)(4). The notice of appeal is therefore ineffective until entry of the order

disposing of the last such motion outstanding. See Fed. R. App. P. 4(a)(4).

Accordingly, appellate proceedings other than mediation shall be held in abeyance

pending the district court’s resolution of the pending motion. See Leader Nat’l Ins.

Co. v. Indus. Indem. Ins. Co., 19 F.3d 444, 445 (9th Cir. 1994).




LCC/MOATT
Case 3:17-cv-00079-H-LL Document 234 Filed 03/31/20 PageID.7385 Page 2 of 2




      Within 7 days after the district court’s ruling on the pending motion,

appellant shall notify this court in writing of the ruling and shall advise whether

appellant intends to prosecute this appeal.

      To appeal the district court’s ruling on the post-judgment motion, appellant

must file an amended notice of appeal within the time prescribed by Federal Rule

of Appellate Procedure 4.

      The Clerk shall serve this order on the district court.


                                                  FOR THE COURT:

                                                  MOLLY C. DWYER
                                                  CLERK OF COURT


                                                  By: Lance C. Cidre
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7




LCC/MOATT                                 2                                    20-55322
